                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     OCEANA, INC.,                                     Case No. 19-cv-03809-LHK (SVK)
                                   8                    Plaintiff,
                                                                                           ORDER SETTING BRIEFING
                                   9             v.                                        SCHEDULE
                                  10     WILBUR L. ROSS, et al.,                           Re: Dkt. No. 60
                                  11                    Defendants.

                                  12          On April 2, 2020, Plaintiff Oceana, Inc. filed a motion to compel the Federal Defendants to
Northern District of California
 United States District Court




                                  13   produce ten documents (Dkt. 58-1, record nos. 104, 105, 106, 107, 108, 109, 110, 111, 112, 113)

                                  14   that were either omitted or redacted from the Second Supplemental Administrative Record. Dkt.

                                  15   60. The Court held a scheduling conference call with the parties on April 9, 2020. Accordingly,

                                  16   the Court ORDERS as follows:

                                  17          The Federal Defendants must submit their opposition to Oceana’s motion by April 23,

                                  18   2020 at 12:00 p.m. The Federal Defendants must also submit the ten documents to the Court at

                                  19   SVKCRD@cand.uscourts.gov by April 23, 2020 at 12:00 p.m. The Court requests the Federal

                                  20   Defendants to provide authority, if any, where the deliberative process privilege has been applied

                                  21   in the context of completing an Administrative Record. There will be no reply briefs. The hearing

                                  22   set for May 5, 2020 at 10:00 a.m. will remain on calendar.

                                  23          SO ORDERED.

                                  24   Dated: April 9, 2020

                                  25

                                  26
                                                                                                    SUSAN VAN KEULEN
                                  27                                                                United States Magistrate Judge

                                  28
